DETAILED ACTION
Claims 1-21 are pending.
Claims 1-3, 5-7, 10, 15-19, and 21 have been examined in full.
Claims 4, 8-9, 11-14, and 20 have been withdrawn and have not been examined in full, if at all.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0076], the last sentence does not appear to be fully accurate.  It describes an instruction marked with solid lines as an executed instruction.  However, in FIG.8, instruction 9 is marked with solid lines four times after being marked in dashed lines.  Yet, these solid lines don’t seem to indicate instruction 9 has been executed.  Instead, instruction 9 is waiting to be executed at these points in time.  Instruction 9 does not appear to be executed until the fifth instance after the dashed instance (shown with bold solid lines).  Other instructions have a similar issue.  Please reword to clarify the drawing (or illustrate FIG.8 differently).  In this instance, bold solid lines appear to indicate execution taking place for the bolded instruction.  Unbolded solid lines for a given instruction that appear to the left of bolded solid lines for that given instruction appear to indicate that given instruction is waiting to be executed.  Unbolded solid lines for a given instruction that appear to the right of bolded solid lines for that given instruction appear to indicate that given instruction has completed execution.  And, dashed lines indicate a newly updated instruction.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:
In line 6, replace “from” with --by-- to match language in claim 1.
Claim 19 is objected to because of the following informalities:
In line In line 3, replace “over” with --to--.  Storage is not written over; storage is written to.
Claim 21 is objected to because of the following informalities:
In line 5, delete “and”.
In line 7, insert --and-- after the comma.
In the last paragraph, replace “the some” with --said some-- for increased readability/alliteration.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and its/their interpretation(s) is/are:
In claim 3, “control logic configured to decode a command or address…, to control a memory bank operation…, or to perform a control operation controlling the PIM circuit…””.  From paragraph [0030] and FIG.1, 240-241, this is interpreted as a command/address decoder, which is generally known structure in the art, and equivalents thereof.  In other words, a decoder includes structure that receives input and decodes it into some output control that is used to control various aspects of the system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., U.S. Patent Application Publication No. 2017/0344301 (herein referred to as Ryu), in view of Stoney, U.S. Patent No. 6,237,079, and Elliott et al., “Computational RAM: Implementing Processors in Memory”, IEEE, 1999, pp.32-41 (herein referred to as Elliott).
Referring to claim 1, Ryu has taught a memory device comprising:
a) a memory bank including at least one bank array of memory cells (FIG.1, 110);
b) a processor in memory (PIM) circuit (FIG.1, 120 and/or FIG.4, 122, which is part of PIM 120) connected to the memory bank and configured to perform an operation logic processing operation by using at least one of data provided by a host or data read from the memory bank (see paragraphs [0045]-[0046].  FIG.5 also shows example operations.  For instance, in FIG.5(c), data read from the bank is added to DATA_iP (from host)); and
c) an instruction memory connected to the PIM circuit to store instructions provided by the host (see FIG.1, 111, and paragraphs [0045]-[0046], instructions destined for the PIM circuit are stored in part of 111.  Alternatively, or in addition, where the PIM circuit is 122, note, from FIGs.3-4, that decoding unit 121 is connected to PIM circuit 122 and decoding unit 121 includes register buffer 121a, which temporarily stores the instructions (paragraph [0068])),
d) Ryu has not taught the instruction memory including a circular instruction memory queue having a plurality of first to mth instruction queue segments configured in a circle.  However, Stoney has taught that a 10-segment buffer between two processors includes a very well-known circular queue (see FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40).  A circular queue is beneficial for known reasons, as least because its size and location are fixed and predictable and it can insert an instruction over a previous instruction, unlike a linear queue.  The examiner notes that any implementation of the instruction buffer would yield a reasonable expectation of success in Ryu.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that the instruction memory (either or both of 111 and 121a) includes a circular instruction memory queue having a plurality of first to mth instruction queue segments configured in a circle.
e) Ryu, as modified, has further taught wherein instructions stored in the first to mth instruction queue segments are executed in response to an operation request from the host (see the abstract, paragraphs [0047]-[0052] and [0082]-[0085], etc., and FIGs.1 and 7.  The host requests that the memory device operated in internal processor mode (via the MODE_iP indicator).  This causes the internal processor to read and execute instructions from queue segments), and a new instruction provided by the host is written over a completely executed instruction at a segment in the circular instruction memory queue (again, see Stoney, FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40.  In the example shown, the next new instruction to be written will be written to segment 0, which already stores a previous instruction that has not yet been executed.  Thus, the queue is full and writing the new instruction must wait until the instruction in segment 0 is completed.  Note that this is the inherent nature of a circular queue.  Once all circular queue segments have been written to once, any new instruction must overwrite a previous instruction.  However, the previous instruction must not be overwritten before being read; otherwise it will be lost and not executed, which is incorrect);
f) Ryu has also not taught wherein the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises a same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit.  However, Elliott has taught multiple processing elements (PIM circuits) each operating on their own respective private memory partition (see p.33, 1st full paragraph to left of FIG.2).  Because the elements operate in SIMD fashion, a single instruction controls all of them (FIG.1 shows single SIMD instruction going to all processing elements).  Thus, only one instruction buffer is needed because each instruction would control all elements.  Duplicating buffers/instructions (for each element) would be costly and unnecessary.  In addition, by having more processing devices on the memory chip, parallelism and throughput is increased.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises substantially the same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit..
Referring to claim 3, Ryu, as modified, has taught the memory device of claim 1, further comprising control logic configured to decode a command or address received from the host, to control a memory bank operation on the memory bank based on the decoded command or address, or to perform a control operation controlling the PIM circuit to perform the operation logic processing operation (see FIGs.3-4, decoder 121, and paragraph [0064]).
Referring to claim 5, Ryu, as modified, has taught the memory device of claim 1, wherein the memory device operates in a loading mode, an executing mode, and an executing and updating mode, wherein, in the loading mode, first to mth instructions are stored in the first to mth instruction queue segments (see FIGs.6-7 and paragraphs [0050]-[0051], [0068], [0078]-[0080], and [0083]-[0085].  Queues 111 and/or 121a are loaded with instructions), wherein, in the executing mode, in response to the operation request from the host, at least some of the first to mth instructions are sequentially executed (see FIG.6, steps S140.  Instructions that are loaded are ultimately executed), and wherein, in the executing and updating mode, in response to the operation request from the host, while executing instructions stored in the instruction memory, a new instruction is written over a previously executed instruction in the circular instruction queue (see Stoney, FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40.  This mode would be when the host wants to write at least one additional new instruction, but the queue is full.  In this mode, the system will wait to queue the new instruction until some number of previously queued instructions are executed, at which point, a new instruction will be written over a previously executed instruction.  In FIG.7, instruction 10 will be written over previous instruction 0).
Referring to claim 6, Ryu, as modified, has taught the memory device of claim 1, wherein first to mth instructions are stored in the first to mth instruction queue segments (see Stoney, FIG.7, and the description thereof.  Note that m could be any value between 2 and 10), and wherein, after the first instruction is executed, while a second instruction is executing, an (m+1)th instruction is written over the first instruction in the circular instruction queue (from the operation of Stoney, after instruction 0 is executed, and the system has moved on to executing some subsequent instruction, a new instruction 10 will be written over instruction 0).
Referring to claim 7, Ryu, as modified, has taught the memory device of claim 1, wherein first to mth instructions are stored in the first to mth instruction queue segments (see Stoney, FIG.7, and the description thereof.  Note that m could be any value between 2 and 10), and wherein, after a plurality of the first to a kth instruction are sequentially executed, an operation of writing a new instruction starts from the first executed instruction in the circular instruction queue (see Stoney, column 15, lines 11-16.  Basically, when the queue is full, the next new instruction will not be queued until after some number of k instructions (e.g. k=5 (half)) are executed).
Claims 2, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Stoney, Elliott, and the examiner’s taking of Official Notice.
Referring to claim 2, Ryu, as modified, has taught the memory device of claim 1
a) Ryu has not taught wherein some of a plurality of instructions are stored in the first to mth instruction queue segments in relation to one neural network function.  However, neural network processing is very well-known in the art and allows for machine learning for applications such as image recognition, etc.  Such processing operates on a potentially large amount of data stored in memory.  Thus, a PIM would be beneficial to speed up processing thereof.  The examiner notes that Ryu could be applied to any number of instructions related to any type of processing, as it is not so limited.  Any type of processing would be obvious to try with a reasonable expectation of success and/or predictable results.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that some of a plurality of instructions are stored in the first to mth instruction queue segments in relation to one neural network function.
b) Ryu, as modified, has further taught wherein others of the plurality of instructions are sequentially written over completely executed instructions among the first to mth instruction queue segments (again, this is the nature of the circular queue.  Not only can some instructions be dedicated to neural network processing of some sort, but the processor could be used for other functions such as searching/swapping (see FIG.5 of Ryu)).
Referring to claim 10, Ryu, as modified, has taught the memory device of claim 1, but has not taught wherein each of the first to mth instruction queue segments comprises at least one of a flip-flop or a latch.  However, both of these are known queue implementation in the art.  That is, these are basic storage circuits that can be used to build larger structures, such as a queue.  Any queue implementation could be substituted for any other and Ryu, as modified, would still work predictably, in the same fashion.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu such that each of the first to mth instruction queue segments comprises at least one of a flip-flop or a latch.
Claim 15 is rejected for similar reasons as claims 1-2.
Claims 16-18 are rejected for similar reasons as claims 5-7, respectively.
Referring to claim 19, Ryu, as modified, has taught the method of claim 15, wherein an operation of performing operation processing by executing one or more instructions, and an operation of writing one or more new instructions over instruction queue segments containing previously executed instructions, are alternately performed (this is inherent.  Over time, processing occurs both before and after queuing, and queuing occurs both before and after processing.  As such, the two operations occurs in alternative fashion.  As an example, instruction 0 is the first instruction and must be queued before it is executed.  After it is queued, instruction 0 may be processed.  After instruction 0 is processed, some other instruction is queued, whether it be instruction 10, 100, etc.  These instructions will ultimately be subsequently executed.  Thus, queueing and processing alternate to some degree).

---------------------------------------------------------------------------------------------------------------------

Claims 1, 3, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Stoney and O et al., U.S. Patent Application Publication No. 2018/0107406 (as cited by applicant and herein referred to as O).
Referring to claim 1, Ryu has taught a memory device comprising:
a) a memory bank including at least one bank array of memory cells (FIG.1, 110);
b) a processor in memory (PIM) circuit (FIG.1, 120 and/or FIG.4, 122, which is part of PIM 120) connected to the memory bank and configured to perform an operation logic processing operation by using at least one of data provided by a host or data read from the memory bank (see paragraphs [0045]-[0046].  FIG.5 also shows example operations.  For instance, in FIG.5(c), data read from the bank is added to DATA_iP (from host)); and
c) an instruction memory connected to the PIM circuit to store instructions provided by the host (see FIG.1, 111, and paragraphs [0045]-[0046], instructions destined for the PIM circuit are stored in part of 111.  Alternatively, or in addition, where the PIM circuit is 122, note, from FIGs.3-4, that decoding unit 121 is connected to PIM circuit 122 and decoding unit 121 includes register buffer 121a, which temporarily stores the instructions (paragraph [0068])),
d) Ryu has not taught the instruction memory including a circular instruction memory queue having a plurality of first to mth instruction queue segments configured in a circle.  However, Stoney has taught that a 10-segment buffer between two processors includes a very well-known circular queue (see FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40).  A circular queue is beneficial for known reasons, as least because its size and location are fixed and predictable and it can insert an instruction over a previous instruction, unlike a linear queue.  The examiner notes that any implementation of the instruction buffer would yield a reasonable expectation of success in Ryu.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that the instruction memory (either or both of 111 and 121a) includes a circular instruction memory queue having a plurality of first to mth instruction queue segments configured in a circle.
e) Ryu, as modified, has further taught wherein instructions stored in the first to mth instruction queue segments are executed in response to an operation request from the host (see the abstract, paragraphs [0047]-[0052] and [0082]-[0085], etc., and FIGs.1 and 7.  The host requests that the memory device operated in internal processor mode (via the MODE_iP indicator).  This causes the internal processor to read and execute instructions from queue segments), and a new instruction provided by the host is written over a completely executed instruction at a segment in the circular instruction memory queue (again, see Stoney, FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40.  In the example shown, the next new instruction to be written will be written to segment 0, which already stores a previous instruction that has not yet been executed.  Thus, the queue is full and writing the new instruction must wait until the instruction in segment 0 is completed.  Note that this is the inherent nature of a circular queue.  Once all circular queue segments have been written to once, any new instruction must overwrite a previous instruction.  However, the previous instruction must not be overwritten before being read; otherwise it will be lost and not executed, which is incorrect);
f) Ryu has also not taught wherein the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises a same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit.  However, O has taught a memory module with memory banks and processing devices associated with each of the banks.  See FIGs.1A-1B and paragraphs [0044]-[0053].  Each processing device operates on its own respective memory bank in response to the same command from the shared buffer 130.  By having more processing devices on the memory chip, parallelism and throughput is increased.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that the memory bank comprises a plurality of first to Nth bank arrays and the PIM circuit comprises a same plurality of first to Nth PIM circuits arranged to correspond to the first to Nth bank arrays, and wherein the instruction memory is arranged to correspond to each of the first to Nth PIM circuits and an instruction read from the instruction memory is provided to a corresponding PIM circuit.
Referring to claim 3, Ryu, as modified, has taught the memory device of claim 1, further comprising control logic configured to decode a command or address received from the host, to control a memory bank operation on the memory bank based on the decoded command or address, or to perform a control operation controlling the PIM circuit to perform the operation logic processing operation (see FIGs.3-4, decoder 121, and paragraph [0064]).
Referring to claim 5, Ryu, as modified, has taught the memory device of claim 1, wherein the memory device operates in a loading mode, an executing mode, and an executing and updating mode, wherein, in the loading mode, first to mth instructions are stored in the first to mth instruction queue segments (see FIGs.6-7 and paragraphs [0050]-[0051], [0068], [0078]-[0080], and [0083]-[0085].  Queues 111 and/or 121a are loaded with instructions), wherein, in the executing mode, in response to the operation request from the host, at least some of the first to mth instructions are sequentially executed (see FIG.6, steps S140.  Instructions that are loaded are ultimately executed), and wherein, in the executing and updating mode, in response to the operation request from the host, while executing instructions stored in the instruction memory, a new instruction is written over a previously executed instruction in the circular instruction queue (see Stoney, FIG.6, 1040, and FIG.7, and column 14, line 66, to column 15, line 40.  This mode would be when the host wants to write at least one additional new instruction, but the queue is full.  In this mode, the system will wait to queue the new instruction until some number of previously queued instructions are executed, at which point, a new instruction will be written over a previously executed instruction.  In FIG.7, instruction 10 will be written over previous instruction 0).
Referring to claim 6, Ryu, as modified, has taught the memory device of claim 1, wherein first to mth instructions are stored in the first to mth instruction queue segments (see Stoney, FIG.7, and the description thereof.  Note that m could be any value between 2 and 10), and wherein, after the first instruction is executed, while a second instruction is executing, an (m+1)th instruction is written over the first instruction in the circular instruction queue (from the operation of Stoney, after instruction 0 is executed, and the system has moved on to executing some subsequent instruction, a new instruction 10 will be written over instruction 0).
Referring to claim 7, Ryu, as modified, has taught the memory device of claim 1, wherein first to mth instructions are stored in the first to mth instruction queue segments (see Stoney, FIG.7, and the description thereof.  Note that m could be any value between 2 and 10), and wherein, after a plurality of the first to a kth instruction are sequentially executed, an operation of writing a new instruction starts from the first executed instruction in the circular instruction queue (see Stoney, column 15, lines 11-16.  Basically, when the queue is full, the next new instruction will not be queued until after some number of k instructions (e.g. k=5 (half)) are executed).
Claims 2, 10, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Stoney, O, and the examiner’s taking of Official Notice.
Referring to claim 2, Ryu, as modified, has taught the memory device of claim 1
a) Ryu has not taught wherein some of a plurality of instructions are stored in the first to mth instruction queue segments in relation to one neural network function.  However, neural network processing is very well-known in the art and allows for machine learning for applications such as image recognition, etc.  Such processing operates on a potentially large amount of data stored in memory.  Thus, a PIM would be beneficial to speed up processing thereof.  The examiner notes that Ryu could be applied to any number of instructions related to any type of processing, as it is not so limited.  Any type of processing would be obvious to try with a reasonable expectation of success and/or predictable results.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ryu such that some of a plurality of instructions are stored in the first to mth instruction queue segments in relation to one neural network function.
b) Ryu, as modified, has further taught wherein others of the plurality of instructions are sequentially written over completely executed instructions among the first to mth instruction queue segments (again, this is the nature of the circular queue.  Not only can some instructions be dedicated to neural network processing of some sort, but the processor could be used for other functions such as searching/swapping (see FIG.5 of Ryu)).
Referring to claim 10, Ryu, as modified, has taught the memory device of claim 1, but has not taught wherein each of the first to mth instruction queue segments comprises at least one of a flip-flop or a latch.  However, both of these are known queue implementation in the art.  That is, these are basic storage circuits that can be used to build larger structures, such as a queue.  Any queue implementation could be substituted for any other and Ryu, as modified, would still work predictably, in the same fashion.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Ryu such that each of the first to mth instruction queue segments comprises at least one of a flip-flop or a latch.
Claim 15 is rejected for similar reasons as claims 1-2.
Claims 16-18 are rejected for similar reasons as claims 5-7, respectively.
Referring to claim 19, Ryu, as modified, has taught the method of claim 15, wherein an operation of performing operation processing by executing one or more instructions, and an operation of writing one or more new instructions over instruction queue segments containing previously executed instructions, are alternately performed (this is inherent.  Over time, processing occurs both before and after queuing, and queuing occurs both before and after processing.  As such, the two operations occurs in alternative fashion.  As an example, instruction 0 is the first instruction and must be queued before it is executed.  After it is queued, instruction 0 may be processed.  After instruction 0 is processed, some other instruction is queued, whether it be instruction 10, 100, etc.  These instructions will ultimately be subsequently executed.  Thus, queueing and processing alternate to some degree).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On pages 16-17 of applicant’s response, applicant argues that applicant does not intend to have the control logic of claim 3 interpreted under 112(f) and that the control logic is not generic.  Applicant also states that the logic and specification together provide definite structures.
This is not persuasive.  Per MPEP 2181(I), “[a]pplication of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution. See In re Donaldson Co., 16 F.3d at 1194, 29 USPQ2d at 1850.”  The examiner notes that control logic, in the art of computing, is generic.  Such logic may cover hardware, software, or both, which means that logic generically covers all possible implementations in the computing world.  As such, it is a non-structural, generic term.  The examiner agrees that the specification sets forth definite structure corresponding to this logic, but this doesn’t preclude 112(f) interpretation of generic language in the claim.  If applicant does not wish to invoke 112(f), the applicant may instead claim a control circuit, or the decoder itself.

On page 21 of applicant’s response, applicant argues that the examiner’s conclusion is neither a necessary or a direct result of the premise, and that motivation must be drawn from within the four corners of the cited references and not from impermissible hindsight.
The examiner respectfully disagrees.  The point of the rejection is that Ryu could be made useful for any of a various number of neural network operations such as image recognition, and that Ryu’s hardware meshes well with such operation since neural network operations generally deal with a lot of data; thus, processing that data in memory would increase overall speed since it wouldn’t have to be transferred off chip for processing.  Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Again, neural network operations are known for image recognition/classification, for instance, and do deal with large amounts of data.  This is not hindsight; this is the general state of the art.  Per MPEP 2143(I)(G), last paragraph, “[t]he courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.”

On page 22 of applicant’s response, applicant argues that O is unavailable as prior art under 102(a)(1) since an inventor named in the instant application contributed to the pertinent material disclosed in O.  Also, an obligation of assignment for O was owed to the same assignee as the present application and, thus, O is unavailable under 102(a)(2) as prior art.
The examiner notes that this argument does not amount to evidence, which is required because it is not apparent from O, or the instant specification, that the pertinent subject matter is by the inventor.  Per MPEP 2153.01(a), “[t]he Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A)  for a grace period inventor disclosure.”

On pages 23-24 of applicant’s response, applicant argues that Elliott teaches a plurality of banks on separate chips.
While there may be multiple CRAMs in Figure 2 of Elliott, each CRAM is its own chip with multiple processing elements thereon, and each accesses its own partition/bank of the memory on that chip.  The examiner is only relying on the teaching of one memory (with multiple banks) and its processing elements.  The abstract refers to a CRAM that can function as a conventional memory chip, meaning it is a single chip.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sade, 20160283232, has taught, an instruction queue 1810 shared by multiple cores (FIG.18).
Redford, 20140115278, has taught eliminating stalls as along as the number of memory banks is greater than or equal to the number of processing elements (e.g. paragraph [0060], FIGs.3-4).
Micalizzi, Jr., 6,564,271, has taught a host obtaining an available address of a buffer in an adapter to which commands/data may be sent for storage (e.g. see claims 1-6).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183